Citation Nr: 0509215	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for a right knee 
disorder.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right ankle.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the little finger of the left hand.  

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the index finger of the left hand.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1972 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appellant disagreed and this appeal ensued.  In 
October 2000, the Board adjudicated several claims and 
remanded the claims listed on the title page for further 
evidentiary development.  


FINDINGS OF FACT

1.  Though the medical evidence includes a diagnosis of PTSD, 
the record does not include credible supporting evidence that 
the claimed in-service stressors occurred.  

2.  The right knee disorder is manifested by  at most a loss 
of 20 degrees flexion and narrowing of the medial compartment 
of the right knee joint space, and no loss of extension, 
instability manifested by subluxation or dislocation, and no 
objective evidence of functional loss due to pain on use.  

3.  The residuals of a fracture of the right ankle are 
manifested by a loss of 10 degrees dorsiflexion and 5 degrees 
plantar flexion in the November 2001 examination, which 
indicates a moderate loss of motion of the ankle, with no 
objective evidence of functional loss due to pain on use.  

4.  The residuals of a fracture of the little finger of the 
left hand are manifested by the ability to bend the finger 
and touch the median transverse crease of the palm and touch 
the finger to the thumb, no loss of extension of the finger, 
and no objective evidence of functional loss due to pain on 
use.  

5.  The residuals of a fracture of the index finger of the 
left hand are manifested by the ability to bend the finger 
and touch the median transverse crease of the palm and touch 
the finger to the thumb, no loss of extension of the finger, 
and no objective evidence of functional loss due to pain on 
use.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  

2.  The criteria for a compensable evaluation for a right 
knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5256 to 5263 (2004).  

3.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right ankle are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5270 to 5274 (2004).  

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the little finger of the left hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5227 to 5230 (2004).  

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the index finger of the left hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5227 to 5230 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The appellant maintains he has PTSD that is related to his 
service aboard ship in 1974.  The only specific description 
in the claims file of the appellant's alleged stressors is 
contained in the VA examination of March 1998.  There it is 
noted the appellant stated he did not engage in combat and 
that he worked on the flight deck of the aircraft carrier USS 
Saratoga during its 1974 deployment in the Mediterranean Sea.  
He specifically indicated that in February 1974 he was 20 
feet away from an F-4 Phantom jet when it crashed and that he 
witnessed the pilot and co-pilot both beheaded.  He also 
reported that in October 1974 a sailor jumped from the 
"flight tower" (presumably the carrier's island) to his 
death on the flight deck; it was not noted whether the 
appellant claimed he witnessed this event.  The appellant 
indicated he experienced nightmares soon thereafter, in 
January 1975, and as they worsened started abusing drugs and 
alcohol, which continued after his separation from service in 
April 1975.  

Based on these claimed in-service events, the appellant filed 
this claim in February 1998 seeking service connection for 
PTSD.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2004); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  The VA 
examination in March 1998 diagnosed PTSD, and that diagnosis 
was also reported in a July 1997 VA clinical record.  The 
March 1998 diagnosis was based on the allegation of stressors 
discussed above.  If those stressors are accurate, then the 
examination report also provides medical evidence connecting 
the alleged stressors to the diagnosis.  The key question in 
this case, therefore, is whether the evidence of record 
supports the conclusion that those claimed stressors actually 
occurred.  

The claims file includes information from the service medical 
and personnel records, a command history of the Saratoga for 
the year 1974, and deck log entries of the Saratoga, all of 
which are useful to determining whether the claimed in-
service stressors occurred.  Entries in the service medical 
records indicate the appellant received treatment in February 
1974 at the Oceana Branch Dispensary of the Naval Regional 
Medical Center in Portsmouth, Virginia, and in October 1974 
aboard the Saratoga.  Other entries marked with a date stamp 
of the Saratoga's medical department included one on 
September 29, 1974, and multiple entries from October 1974 to 
February 1975.  (It is noted that none of the service medical 
records discussed psychiatric treatment and that the 
enlistment and separation examinations reported no complaints 
of findings of a psychiatric nature.)  The service personnel 
records indicate the appellant was assigned during 1974 to 
Attack Squadron 75.  His primary specialty was as an 
electrical and mechanical equipment repairman.  As generally 
personnel attached to a naval aircraft squadron are stationed 
ashore, for example at a naval air station, and only board 
the carrier as part of a naval air wing during the carrier's 
deployment overseas, it appears likely the appellant only 
served aboard the Saratoga during its Mediterranean 
deployment beginning in September 1974.  

These records indicate the appellant likely was aboard the 
Saratoga from at least September 29, 1974, and into February 
1975, but do not reveal the activities of the Saratoga or 
whether incidents occurred as described by the appellant.  A 
copy of a command history of the ship covering the period 
from January 1 to December 31, 1974, the period during which 
the appellant claims his stressful events that precipitated 
PTSD, provide relevant descriptions of the Saratoga's 
activities and the events of its deployment to the 
Mediterranean.  This history indicates the Saratoga was at 
the Norfolk Naval Shipyard undergoing repairs in February 
1974, got underway for sea trials in March 1974, and returned 
to her homeport of Mayport, Florida, in May 1974.  After 
several months of exercises, it got underway on September 27, 
1974, with Air Wing Three embarked for an extended 
Mediterranean deployment.  From the command history, the 
following events are of interest to this claim: 

On July 14, 1974, an A-7E aircraft belonging to 
Attack Squadron 105 was lost during a practice 
bombing run off the coast of Florida.  The pilot 
ejected and was successfully recovered.  

On October 9, 1974, an A-6D aircraft crashed and 
exploded in the water immediately after launch; 
both the pilot and the bombardier-navigator 
ejected, though only the pilot was recovered.  

On October 23, 1974, two F-4J Phantom's were lost, 
the first at sea and the second on attempted 
landing in Naples.  All crew were successfully 
recovered.  

On November 6, 1974, an SH-3H helicopter was lost 
at sea, and all four crewmembers were successfully 
recovered.  

On December 11, 1974, in Naples, Italy, a officers' 
liberty launch from another ship collided with an 
unidentified vessel.  A sailor of the other ship 
was lost.  Attempts at recovery were unsuccessful.  

On December 13, 1974, at sea, immediately prior to 
the launch of an aircraft, a jet blast deflector 
was inadvertently raised into the rotating 
propeller of an E-2C aircraft, shattering the 
propeller and hurling thousands of splinters across 
the flight deck.  As a result, two F4 Phantom 
aircraft and the E-2C were damaged and five persons 
injured.  

In addition to this command history, the claims file includes 
copies of the Saratoga's deck log entries for October 4, 9, 
11, and 18, 1974.  On October 4, three individuals incurred 
musculoskeletal injuries when a bomb truck broke loose from 
its rack; the appellant was not named in this entry.  On 
October 9, a A-6 aircraft attached to Attack Squadron 75 
crashed into the sea immediately after launch; the pilot was 
recovered, though various ships and aircrafts searched for 
the bombardier-navigator without success.  (This entry 
appears to match the October 9 listing in the command history 
noted above.)  On October 11, while the Saratoga was 
alongside another ship during underway replenishment 
operations (i.e., not engaged in fixed-wing flight 
operations), a A-7E aircraft lost its brakes while being 
repositioned on the flight deck and struck a helicopter.  On 
October 18, while the Saratoga was anchored in Naples Bay, a 
body was sighted in the water and recovered by Italian 
police.  

The first event the appellant alleged resulted in PTSD 
involved the October 1974 death of a sailor who jumped from 
the carrier's island to the flight deck.  The evidence 
described above is entirely silent as to any such incident.  

The second event described by the appellant involved the 
February 1974 crash of an F-4 Phantom jet 20 feet from him on 
the Saratoga's flight deck.  He asserted he witnessed the 
pilot and co-pilot both beheaded.  As revealed by the 
evidence described above, the Saratoga was undergoing repairs 
at a shipyard in February 1974, which would have precluded 
flight operations.  Moreover, as the appellant was assigned 
to Attack Squadron 75, and not directly to the Saratoga, it 
is highly unlikely he would have been aboard the Saratoga in 
February 1974.  

Nonetheless, the appellant was likely aboard the Saratoga 
from late September 1974 through the end of that year.  He 
thus was aboard at the time of many of the mishaps and 
accidents described in the deck log entries and the command 
history.  Yet in only a few did the incidents involve danger 
to personnel aboard ship (as opposed to in-flight dangers to 
flight crews).  For example, the command history discussed 
the loss of various types of aircraft at sea, in July 1974, 
on October 23, and in November 1974, all with the successful 
recovery of the crews.  As the appellant was a repairman and 
not in a flight status himself, he could not have witnessed 
these events and would only have heard reports of them.  They 
have not been cited as stressors.  There is also no 
indication - either from the record or the appellant's 
allegations - that he was involved in or knew others involved 
in the December 11, 1974, collision of another ship's 
officers' liberty launch with an unidentified vessel, in 
which a sailor of the other ship was lost in Naples Bay.  
Similarly, the appellant did not make reference to the 
December 13, 1974, incident wherein a jet blast deflector was 
inadvertently raised into the rotating propeller of an E-2C 
aircraft, shattering the propeller and hurling thousands of 
splinters across the flight deck.  Damage was incurred to 
aircraft and personnel, though the appellant did not allege 
any connection between this event and his PTSD.  

Of interest to this case is the event of October 9, 1974, 
described in both the command history and the deck log 
entries, of an A-6 aircraft crashing into the sea immediately 
after launch.  Both the pilot and the bombardier-navigator 
ejected prior to the crash; the pilot was recovered, though 
various ships and aircrafts searched for the bombardier-
navigator without success.  The deck log entry noted the 
aircraft was attached to Attack Squadron 75, the appellant's 
unit, and that the incident involved the death of an aircraft 
crewmember.  To the limited extent of a description of an 
accident involving an aircraft of the appellant's unit, the 
documents correspond to the appellant's claimed stressor.  
However, there are significant differences between the 
appellant's claimed stressor and the documented event that 
preclude recognizing this event as a predicate for the 
appellant's claimed PTSD.  The appellant referred to the 
incident occurring in February rather than October, and the 
aircraft involved was an A-6 rather than an F-4 as alleged by 
the appellant.  Even accounting for the possibility that his 
memory might not recall the exact date of the incident or the 
type of aircraft involved, the command history and deck log 
entries did not describe the incident as involving an 
explosion 20 feet from him or the beheading of both 
crewmembers.  It is unlikely that such a graphic and 
traumatic incident, had it occurred in the manner depicted by 
the appellant, would have not been reported in the command 
history and most importantly in the deck log entries, a legal 
document meticulously maintained onboard all ships.  

Given these facts, the evidence of record does not verify the 
occurrence of the in-service stressors as claimed by the 
appellant.  As the stressors are not corroborated, the record 
does not contain an adequate foundation for service 
connection for PTSD under 38 C.F.R. § 3.304(f).  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  

II.  Disability Rating Claims

The appellant seeks compensable evaluations for a right knee 
disorder, and for residuals of a fracture of the right ankle, 
a fracture of the little finger of the left hand, and a 
fracture of the index finger of the left hand.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In such cases, separate 
ratings may be assigned for separate periods based on the 
facts found, a practice known as "staged" ratings.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).  

A.  Right Knee Injury

Residuals of a right knee injury are currently assigned a 
noncompensable evaluation pursuant to the criteria of 
Diagnostic Code 5260 for limitation of flexion of the right 
knee.  Using this criteria, a noncompensable evaluation may 
be assigned where evidence demonstrates flexion limited to 
60 degrees.  For flexion limited to 45 degrees, a 10 percent 
evaluation may be assigned.  For flexion limited to 
30 degrees, a 20 percent may be assigned.  For flexion 
limited to 15 degrees, a 30 percent evaluation may be 
assigned.  Under Diagnostic Code 5261 for limitation of 
extension of the leg, a noncompensable evaluation may be 
assigned for extension limited to 5 degrees.  Extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a (2004).  
VA examination in April 1998 measured the range of motion of 
the right knee as from zero to 140 degrees.  VA examination 
in November 2001 indicated right knee motion from zero to 120 
degrees.  Normal motion of the right knee is from zero to 140 
degrees.  38 C.F.R. § 4.71 (2004).  Though these measurements 
show a loss of 20 degrees flexion in November 2001 (with no 
loss of flexion in April 1998, and no loss of extension in 
either examination), that loss of motion does not rise to 
even the criteria for a noncompensable evaluation pursuant to 
Diagnostic Codes 5260 or 5261.  

The disability might alternatively be rated on the basis of 
degenerative arthritis established by x-ray findings on the 
basis of limitation of motion.  When, however, the limitation 
of motion of the right knee is noncompensable under 
Diagnostic Codes 5260 and 5261, a rating of 10 percent is for 
application for the right knee.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  In this case, the 
March 1998 VA x-ray report showed narrowing of the medial 
compartment of the right knee joint space, whereas the 
December 2001 VA x-ray report was normal.  Even if the Board 
were to conclude that these contradictory findings indicated 
x-ray findings of right knee arthritis, the range of motion 
measured in the April 1998 and December 2001 VA examinations, 
from zero to 120 degrees, at their worst do not rise to the 
level of even a noncompensable evaluation under Diagnostic 
Codes 5260 and 5261.  Therefore, 10 percent evaluation under 
the criteria of Diagnostic Code 5003 is not applicable.  

The disability might alternatively be assigned an evaluation 
pursuant to the criteria of Diagnostic Code 5257 for other 
impairment of the knee, where a 10 percent evaluation may be 
assigned where the evidence shows slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
may be assigned for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation may be assigned for 
severe recurrent subluxation or lateral instability.  The VA 
examination in April 1998 was silent as to any instability 
associated with the right knee.  The VA examination in 
December 2001 reported the appellant used a knee brace and 
complained of difficulty on prolonged standing or walking.  
It was also noted he had pain that affected his job as a 
mechanic.  Yet there was no indication as to the frequency or 
severity of the claimed instability and there was no 
indication of dislocation.  The available VA clinical records 
fail to show instability or dislocation of the right knee.  
Thus, a compensable evaluation is not appropriate under this 
criteria.  

The disability might be assigned a separate (rather than an 
alternative) evaluation for degenerative joint disease, which 
is evaluated pursuant to the criteria of Diagnostic Code 5003 
for degenerative arthritis established by x-ray findings and 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (in this case, Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997) (knee disorder rated under Diagnostic 
Code 5257 may involve additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Codes 5260 or 5261 that meets the criteria for a 
noncompensable rating).  For the reasons discussed above, the 
evidence does not support a compensable evaluation either 
pursuant to Diagnostic Code 5003 or Diagnostic Codes 5260 or 
5261, and thus separate compensable evaluations are not 
appropriate.  

Other alternative criteria include Diagnostic Code 5256 for 
ankylosis of the knee, Diagnostic Code 5259 for removal of 
symptomatic semilunar cartilage, Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, Diagnostic 
Code 5262 for impairment of the tibia and fibula, and 
Diagnostic Code 5263 for genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated).  However, the evidence of record 
does not include any indication of ankylosis, cartilage 
damage, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, a compensable evaluation is not 
appropriate using these alternative criteria.  

Additional compensation may be warranted, however, where 
there is objective evidence of functional loss due to pain on 
use resulting from the disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
The April 1998 VA examination was silent as to any functional 
loss, though the November 2001 examination reported mild 
functional loss as part of the diagnosis.  The appellant 
complained of flare-ups with cold weather and right knee pain 
that affected his job as a mechanic.  However, the sole 
objective evidence of functional loss is the examiner's 
comment of mild tenderness.  The examiner specifically 
indicated there was no swelling and that the appellant walked 
independently and with a normal gait.  The appellant's 
complaints of functional loss, and an examiner's simple 
recitation of mild functional loss, is insufficient to 
satisfy the requirement that there be objective evidence of 
functional loss due to pain on use.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against assignment of a 
compensable evaluation for a right knee disorder.  

B.  Right Ankle Fracture

The disability is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 5271 
for limitation of motion of the right ankle.  Under this 
criteria, a 10 percent evaluation may be assigned for 
moderate limitation of motion, whereas a 20 percent 
evaluation may be assigned for marked limitation of motion.  
38 C.F.R. § 4.71a (2004).  

The VA examination in April 1998 measured right ankle motion 
as dorsiflexion from zero to 20 degrees and plantar flexion 
from zero to 45 degrees.  VA examination in November 2001 
indicated dorsiflexion to 10 degrees and plantar flexion to 
40 degrees.  Normal motion of an ankle is measured to 20 
degrees dorsiflexion and to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (2004).  Therefore, the April 1998 
measurements are normal, whereas the November 2001 
measurements indicate a loss of 10 degrees dorsiflexion and 5 
degrees plantar flexion.  These measurements appear more 
consistent with moderate loss of motion of the ankle, and 
therefore support a 10 percent evaluation based on the 
November 2001 examination results.  

Additional compensation may be warranted where there is 
objective evidence of functional loss due to pain on use 
resulting from the disability.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
April 1998 VA examination report indicated "There was noted 
to be rigidity, spasm, circulatory disturbance, swelling, 
loss of strength, or mobility of the ankles or feet."  On 
its face, this statement appears to indicate the presence of 
these findings.  However, it is more likely - given the use 
of the connector "or" between "strength" and "mobility", 
and again between "ankles" and "feet" - that either the 
examiner misspoke, or more likely the transcriber of the 
report did not place a "no" between "be" and "rigidity".  
The VA examination in November 2001 indicated the appellant 
complained of pain in the right ankle that affected his work 
as a mechanic.  However, the sole objective evidence of 
functional loss is the examiner's comment of mild tenderness 
over the right ankle.  The examiner specifically indicated 
there was no swelling and that the appellant walked 
independently and with a normal gait.  The appellant's 
complaints of functional loss, and an examiner's simple 
recitation of mild functional loss, is insufficient to 
satisfy the requirement that there be objective evidence of 
functional loss due to pain on use.  

The disability might alternatively be evaluated pursuant to 
the criteria of Diagnostic Code 5270 for ankylosis of the 
right ankle or Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint, though that criteria is 
inapplicable for the examination reports showed no evidence 
of ankylosis.  It might alternative be rated based on 
pursuant to Diagnostic Codes 5273 for malunion of os calcis 
or astragalus or to Diagnostic Codes 5274 for astragalectomy, 
though there is no evidence to support such findings.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports assigned of a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5271 for limited 
motion of the right ankle based on the VA examination of 
November 2001.  



C.  Fractures of the Little and Index Fingers of the Left 
Hand

Each of these disabilities has been assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 5227 
for ankylosis of the ring or little finger.  That criteria 
provides for no more than a noncompensable evaluation, though 
it also requires consideration of whether rating as 
amputation is warranted for resulting limitation of motion of 
other digits or interference in the overall function of the 
hand.  Application of this criteria makes sense for residuals 
of a fracture of the left little finger, though for the left 
index finger the more appropriate criteria is that at 
Diagnostic Code 5225 for ankylosis of the index finger that 
provides for a maximum 10 percent evaluation (and similarly 
requires consideration of whether rating as amputation is 
warranted for resulting limitation of motion of other digits 
or interference in the overall function of the hand.  Under 
Diagnostic Code 5219, ankylosis of the index and little 
fingers on the same hand supports a 20 percent evaluation.  
38 C.F.R. § 4.71a (2004).  

Alternatively, the disabilities might be rated under other 
criteria, such as Diagnostic Code 5229 for limitation of 
motion of the index finger.  A noncompensable evaluation is 
warranted where there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension limited by no more than 30 
degrees.  A 10 percent evaluation is assigned for limitation 
of motion of the index finger with a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; extension limited by more than 30 
degrees.  Under Diagnostic Code 5230, not more than a 
noncompensable evaluation may be assigned for any limitation 
of motion of the little finger.  38 C.F.R. § 4.71a (2004).  

The evidence of record does not indicate the appellant's left 
index or little fingers is ankylosed, and thus a compensable 
evaluation is not warranted using the ankylosis criteria.  
The VA examinations in April 1998, November 2001, and August 
2002 showed movement of these digits.  As for any limitation 
of motion, the April 1998 examination revealed no findings as 
to motion.  The November 2001 and August 2002 examinations 
noted the appellant was able to bend the fingers and touch 
the median transverse crease of the palm and was able to 
touch his fingers to his thumb.  Specific measurements of the 
motion of the left little fingers joints (the metacarpo-
phalangeal, the proximal and distal interphalangeal, and the 
interphalangeal joints) revealed no loss of extension.  These 
findings fail to demonstrate a loss of motion of the left 
little and index fingers that correspond to a compensable 
evaluation under the applicable criteria.  

Additional compensation may be warranted where there is 
objective evidence of functional loss due to pain on use 
resulting from the disability.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
April 1998 VA examination report was silent as to any 
specific reference to functional loss on use of the left 
index or little fingers.  The VA examinations in November 
2001 and August 2002 indicated the appellant complained of 
pain in his fingers that affected his work as a mechanic.  
The examinations noted "mild functional loss" as part of 
the diagnoses of pain in the left little and index fingers.  
However, the November 2001 examination indicated the 
appellant could button and unbutton his shirt by using both 
hands.  The sole objective evidence of functional loss is the 
examiner's comment of mild tenderness in the fingers without 
swelling.  The appellant's complaints of functional loss, and 
an examiner's simple recitation of mild functional loss, are 
insufficient to satisfy the requirement that there be 
objective evidence of functional loss due to pain on use.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of fractures of the left little and 
index fingers.  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In part Pelegrini II  held that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

In February and June 1998 letters, the RO asked the appellant 
to provide specific information as to his claimed stressors 
and to provide any orders assigning him to the Saratoga.  By 
an April 1999 letter, the RO informed him of the initial 
denial of his claims and provided him with a copy of the 
rating decision describing the evidence and analysis used in 
adjudicating the claims herein at issue.  In June 1999, after 
the appellant disagreed with the initial determination, the 
RO sent him a statement of the case that listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  

In October 2000, the Board remanded these claims for further 
evidentiary development.  The appellant received a copy of 
the remand directives and thus was informed of the evidence 
the Board determined was missing or inadequate and the 
actions VA was taking to assist the appellant in the 
development of that evidence.  By November 2000 letter, the 
RO asked the appellant to provide information or evidence as 
to the specific dates of the claimed stressors during his 
assignment to the Saratoga.  By a letter in May 2003, the RO 
told the appellant of the information and evidence required 
for the claims he had filed and how VA could assist him in 
obtaining outstanding information or evidence.  By a June 
2003 letter, the RO told the appellant of the information and 
evidence it had assembled, what evidence VA would obtain for 
him, and what information or evidence he needed to provide.  
After receipt of additional evidence over the course of this 
appeal, the RO issued supplemental statements of the case in 
May 2002, February 2004, July 2004, September 2004, October 
2004, that listed the evidence considered, the legal criteria 
for evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  

The RO sent to appellant a December 2004 letter telling him 
the case was being sent to the Board and that he could submit 
additional evidence if he desired.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of information or 
evidence relevant to is claim.  The records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical and personnel records, pertinent 
VA and other treatment records, and documents received on 
multiple occasions from the appellant and his 
representatives.  It also includes evidence obtained from the 
Center for Unit Records Research and from the Naval 
Historical Center.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  With respect to the claims for increased ratings, 
the appellant has been afforded VA examinations in April 
1998, November 2001, and August 2002.  As for the PTSD claim, 
the appellant was afforded a PTSD examination in March 1998.  
The Board's remand of October 2000 directed that another 
examination be conducted to determine whether the appellant 
had PTSD.  The RO scheduled an examination in April 2004, but 
the appellant failed to report and told the RO he could not 
come on that date.  The RO scheduled another examination in 
August 2004, and the appellant again failed to report for an 
examination.  The duty to assist is not a one-way street and 
the appellant cannot wait passively for assistance.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has satisfied 
its assistance obligations by twice scheduling examinations.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  













	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.  

A compensable evaluation for a right knee disorder is denied.  

A 10 percent evaluation for residuals of a fracture of the 
right ankle is granted.  

A compensable evaluation for residuals of a fracture of the 
little finger of the left hand is denied.  

A compensable evaluation for residuals of a fracture of the 
index finger of the left hand is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


